Citation Nr: 1219027	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  03-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hip disability to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. H.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to September 1986.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In May 2007 and June 2010, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

While on appeal in a rating decision in November 2011, the RO granted service connection for headaches.  

In February 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In March 2012, the Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran's representative responded with additional argument in April 2012.  No additional evidence has been submitted.








FINDING OF FACT

A bilateral hip disability, arthritis and hip strain, was not affirmatively shown to have been present in service; arthritis, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service in; a bilateral hip disability, arthritis and hip strain, first diagnosed after service beyond the one-year presumptive period for arthritis as a chronic disease, is otherwise unrelated to an injury, disease, or event in service; and a bilateral hip disability, arthritis and hip strain, was not the result of or made worse by service-connected disabilities of the lumbar spine, knees, and ankles.  


CONCLUSION OF LAW

A bilateral hip disability, arthritis and hip strain, was not incurred in or aggravated by service; a bilateral hip disability, arthritis, as a chronic disease may not be presumed to have been incurred in service; and a bilateral hip disability, arthritis and hip strain, was not caused by or aggravated by service-connected disabilities of the lumbar spine, knees, and ankles.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307. 309, 3.310 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters, dated in November 2004 and in March 2006. The notice included the type of evidence needed to substantiate a claim of service connection, including secondary service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service; or evidence that a service-connected disability either caused or aggravated the claimed disability.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  



The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for the timing of the VCAA notice, to the extent there was pre-adjudication VCAA notice, the timing complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case in November 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and non-VA records.  

The Veteran was afforded a VA examination in October 2011.  The Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  





In March 2012, the Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran's representative responded with additional argument in April 2012.  No additional evidence has been submitted.

The Board has reviewed the VHA opinion and finds that the opinion is adequate to decide the claim as the opinion is based on the significant facts of the case, and the VHA expert has applied medical principles to the facts of the case.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (The guiding factors to be used by the Board in evaluating the probative value of medical opinion are the opinion is based upon sufficient facts or data, the opinion is the product of reliable principles and methods, and the expert has applied the principles and methods reliably to the facts of the case.). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service). 






Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 11137; 38 C.F.R. §§ 3.307, 3.309.



Service connection may also be warranted for disability proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

Where a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any injury or disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).





When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 



The service treatment records show that in November 1978 the Veteran was in a vehicle that was hit by a train.  He sustained contusions and deep lacerations to the scalp and forehead and injuries to the head, neck, ribs, thoracic spine and lumbar spine and knees, but there was no evidence of a hip injury.  The remainder of the service treatment records, including the report of separation examination, contain no complaint, finding, history, treatment, or diagnosis of a bilateral hip abnormality.  

On the basis of the service treatment records alone, a bilateral hip disability, arthritis and hip strain, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

As for applying 38 U.S.C.A. § 1154(b), for a Veteran who served in combat, VA shall accept as sufficient proof of service connection of any injury or disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of what happened in service, but not the questions of either a current disability or of nexus to service, as to both of which competent evidence is required.  Stated differently, competent and credible evidence of a current disability and a nexus to service is still required to establish service connection.  Collette v. Brown, 82 F.3d 389 (1996).  








As symptoms of bilateral hip disability were not noted in service, that is, observed, in service, and as there is no competent evidence, lay or medical, either contemporaneous with or after service that symptoms of a bilateral hip disability were observed during service, and as the Veteran has not asserted in statements and in testimony otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 

As for presumptive service connection for arthritis of the hips as a chronic disease under 38 U.S.C.A. § 1112 and § 1137 and 38 C.F.R. §§ 3.307 and 3.309, after service arthritis by history was first documented by 2004.  In October 2006, a private MRI showed minimal degenerative changes of the hips.  Either date in 2004 or in 2006 is beyond the one-year presumptive period after discharge from service in 1986 for presumptive service connection for arthritis of the hips as a chronic disease and the preponderance of the evidence is against the claim on this theory of service connection, and the benefit of-the-doubt standard of proof does not apply.

Even in the absence of chronicity or continuity of symptomatology or presumptive service connection, service connection may be granted when first diagnosed after service, when all the evidence, including that during and after service establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d).

After service on VA examination in October 2011, the Veteran gave a history of the gradual onset of bilateral hip pain over the last eight or nine years.  The Veteran also gave a history of low back, knee and ankle problems, resulting from the accident in service in 1978.  The Veteran stated that because of hip pain he had problems with a long walk and trouble with balance.  The VA examiner, a physician, who is qualified, that is, competent, through education, training, or experience to offer a medical diagnosis or opinion, 38 C.F.R. § 3.159, stated that there was no evidence of a hip condition in service.  The diagnosis was hip strain.





As Veteran does not allege service incurrence of a bilateral hip disability, as the record does not reasonable raise that an injury or disease or event in service, resulted in a bilateral hip disability, and as there is no competent and credible evidence, lay or medical, that the bilateral hip disability is directly due to an injury or disease or event in service, the preponderance of the evidence is against the claim of service connection on a direct basis under 38 C.F.R. § 3.303(d), considering 38 U.S.C.A. § 1154(b). 

As previously set forth, in statements and in testimony, Veteran does not allege service incurrence of a bilateral hip disability, rather the Veteran claims that his bilateral hip disability was caused by or aggravated by his service-connected disabilities of the lumbar spine and the knees and ankles.  

The Veteran's service-connected disabilities include lumbosacral strain with residuals of fracture of L1-5, and arthritis of the left knee, right knee, left ankle, and right ankle. 

A bilateral hip disability, arthritis and hip strain, is not a condition under case law  that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of the disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent). 

The Veteran as a lay person is competent however to identify: a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)). 


As the presence or diagnosis of a bilateral hip disability, arthritis and hip strain, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, a bilateral hip disability, arthritis and hip strain, is not a simple medical condition that the Veteran is competent to identify.  

And there is no evidence of a diagnosis of arthritis or hip strain by a medical professional before 2004 or diagnosis by a medical professional that associates hip strain or arthritis to an injury, disease, or event in service.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of bilateral hip disability, arthritis and arthritis. 

To the extent the Veteran's statements and testimony are offered as evidence that his bilateral hip disability was caused by or aggravated by his service-connected disabilities, the Veteran is expressing his opinion as a lay person.  The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a bilateral hip disability, arthritis and hip strain, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether the bilateral hip disability was caused by or aggravated by his service-connected disabilities. 

For this reason, the Veteran's lay opinion is not competent lay evidence and the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered competent evidence favorable to claim. 




The record does contain competent medical evidence on the question of whether the bilateral hip disability was caused by or aggravated by the service-connected disabilities.  

The competent medical evidence of record consists of the report of VA examination in October 2011 and the opinion of VHA expert. 

On VA examination in October 2011, the VA examiner, a physician, who is qualified, that is, competent, through education, training, or experience to offer a medical diagnosis or opinion, after a review of the Veteran's history, expressed the opinion that it was less likely as not that the Veteran's hip strain was due to the service-connected disabilities of the lumbar spine, knees, and ankles, because there was no obvious severe gait abnormality, which would reasonably result in hip strain.  To this extent, the medical opinion is competent and credibile evidence against that hip strain was due to the service-connected disabilities of the lumbar spine, knees, and ankles.  

In February 2012, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The VHA expert, an orthopedic surgeon, was asked to provide an opinion on the following question: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current bilateral hip pathology, degenerative changes (arthritis ) by MRI or hip strain on physical examination or both, were caused by or aggravated by the service connected disabilities of the lumbar spine, knees, and ankles?









The VHA expert was informed that the term "aggravation" means a permanent increase in hip pathology, that is, an irreversible worsening of the current bilateral hip disability as contrasted to a temporary worsening of symptoms due to any service-connected disability. 

In response, after a review of the Veteran's file, the VHA expert, a staff orthopedist in the Surgical Service at a VA Medical Center, who is qualified by education and training to offer a medical opinion, stated that the finding of minimal degenerative changes of the hips [arthritis] by MRI in October 2006 was consistent with the Veteran's age [56 years].  As for the diagnosis of hip strain on VA examination in November 2011, the VHA expert recounted the Veteran's injuries in service in a vehicle accident in 1978, noting that there was no evidence of hip injury, but an injury of the lumbar spine was well documented, resulting in chronic back pain and that it was well known [medically] that back pain radiates in the lower extremities, including the hips.  

The VHA expert then expressed the opinion that it was less likely than not that any current hip pathology, degenerative changes of the hips by MRI or hip strain, were caused by or aggravated by the service-connected disabilities of the lumbar spine, knees, and ankles. 

The Board finds that the VHA expert's opinion is persuasive evidence against the claim as the VHA opinion accounts for the significant facts of the case and the VHA expert applied medical analysis to reach the conclusion expressed in the opinion. 









As the preponderance of the evidence is against the claim under the applicable theories of service connection, including secondary service connection under 38 C.F.R. § 3.310(a), the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hip disability, arthritis and hip strain, to include as secondary to service-connected disabilities is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


